UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53088 COMMAND CENTER, INC. (Exact Name of Registrant as Specified in its Charter) Washington 91-2079472 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3773 West Fifth Avenue, Post Falls, ID (Address of Principal Executive Offices) (Zip Code) (208) 773-7450 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer o,an accelerated file o,a non-accelerated filer o, ora smaller reporting company (as defined in Rule 12b-2 of the Exchange Act)þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ Number of shares of issuer's common stock outstanding at May 12, 2011:57,434,368 FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of April 1, 2011 and December 31, 2010 3 Condensed Statements of Operations for the thirteen weeks ended April 1, 2011 and March 26, 2010 4 Condensed Statements of Cash Flows for the thirteen weeks ended April 1, 2011 and March 26, 2010 5 Notes to Condensed Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 15 Item 4.Controls and Procedures 15 PART II.OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Default on Senior Securities 17 Item 4.Removed and Reserved 17 Item 5.Other Information 17 Item 6.Exhibits 17 Signatures 18 Page 2 PART I.FINANCIAL INFORMATION Command Center, Inc. Condensed Balance Sheets April 1, 2011 December 31, (Unaudited) ASSETS Current Assets Cash $ $ Restricted Cash Accounts receivable, net of allowance for bad debt of $206,872 and $238,948, respectively Prepaid expenses, deposits, and other Prepaid workers' compensation Other receivables - current Current portion of workers' compensation deposits Total Current Assets Property and equipment - net Workers' compensation deposits, less current portion Goodwill Intangible assets - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Disbursements outstanding Other current liabilities Accrued wages and benefits Capital leases - Current portion of workers' compensation claims liability Total Current Liabilities Long-Term Liabilities Warrant liabilities Common stock issuable Workers' compensation claims liability, less current portion Total Liabilities Commitments and Contingencies (Note 8) Stockholders' Equity Preferred stock - 5,000,000 shares, $0.001 par value,authorized; none issued - - Common stock - 100,000,000 shares, $0.001 par value, authorized;56,809,368 and 54,624,368 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed financial statements. Page 3 Command Center, Inc. Condensed Statements of Operations (Unaudited) Thirteen Weeks Ended April 1, 2011 March 26, 2010 Revenue from services $ $ Cost of services Gross profit Selling, general and administrative expenses Depreciation and amortization Loss from operations ) ) Interest expense and other financing expense ) ) Loss on debt extinguishment - ) Change in fair value of warrant liability ) ) Basic and diluted net loss $ ) ) Basic and Diluted Net Loss per Share: $ ) $ ) Basic and Diluted Weighted Average Shares Outstanding: See accompanying notes to condensed financial statements. Page 4 Command Center, Inc. Condensed Statements of Cash Flows (Unaudited) Thirteen Weeks Ended April 1, 2011 March 26, 2010 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operations: Depreciation and amortization Loss on debt extinguishment - Change in allowance for bad debt ) - Change in fair value of stock warrant liability Gain on sale of building - ) Common stock issued for interest and services - Common stock issued for rent - Common stock issuable for services - Stock based compensation - Changes in assets and liabilities: Accounts receivable - trade Other receivables ) Prepaid expenses, deposits and other ) Prepaid workers' compensation ) Workers' compensation deposits Accounts payable ) ) Accounts receivable factoring agreement ) - Accrued wages, benefits, and other current liabilities Workers' compensation claims liability ) Disbursements outstanding Net cash used by operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) - Proceeds on sale of building - Net cash provided (used) by investing activities ) Cash Flows from Financing Activities Proceeds from exercise of common stock warrants - Common stock to be issued for the exercise of warrants - Proceeds on line of credit facility, net - Principal payments on notes payable - ) Costs of common stock offering and registration - ) Net cash provided by financing activities ) Net Decrease in Cash ) ) Cash, Beginning of Period Cash, End of Period $ $ Non-cash Investing and Financing Activities Common stock issued for services $ $
